Plaintiff in error, Henry Raines, was convicted in the district court of Haskell county of the crime of manslaughter in the first degree for the killing of one Allen Wilson, alleged to have occurred on the 26th day of April, 1921. Judgment was rendered on the 28th day of July, 1923, and defendant was sentenced to serve a term of four years in the state penitentiary. Petition in error and case-made were filed in this court on the 17th day of December, 1923.
Since the appeal was taken and before the final submission of the cause, suggestion of the death of plaintiff in error has been made, and his counsel of record, as well as the attorney general, have for this reason filed a motion to abate the cause, stating that plaintiff in error died on the 29th day of February, 1924.
In a criminal action the purpose of the proceeding being to punish the defendant in person, the action must necessarily abate upon his death. It is therefore considered and adjudged that the proceeding in the above entitled cause, and especially under the judgment therein rendered, do abate. *Page 138 
It is so ordered, and the cause is remanded to the district court of Haskell county, with directions to enter its appropriate order to that effect.